Citation Nr: 0325874	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-00 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for hepatitis type B from 
November 30, 2000?

2.  What evaluation is warranted for hepatitis type C from 
September 5, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, granting entitlement 
to service connection for hepatitis type B, effective from 
November 30, 2000, and for hepatitis type C, effective from 
September 5, 2000.  A noncompensable evaluation was assigned 
for each such disability.  Following the receipt of a notice 
of disagreement in November 2001, the RO's decision review 
officer in rating action in December 2001, combined the 
veteran's hepatitis disabilities and assigned a single, 20 
percent evaluation therefor, effective from November 30, 
2000.  Subsequent rating decisions on unrelated issues 
reflect separate grants of service connection for each of 
hepatitic disorder, with a noncompensable rating for 
hepatitis B, and a 20 percent rating assigned for hepatitis 
C, each effective from November 30, 2000.  

Received by the RO in July 2002 was a statement from a 
medical provider indicating that the veteran was receiving 
treatment for depression related to her service-connected 
hepatitis C and its management.  That statement reasonably 
raises a claim for secondary service connection for a 
psychiatric disorder, which is not now within the Board's 
jurisdiction to review.  This issue is therefore referred to 
the RO for appropriate consideration.  


FINDING OF FACT

On February 11, 2003, prior to the promulgation of a decision 
as to the rating to be assigned for hepatitis B from November 
30, 2000, the Board received notification from the veteran 
that a withdrawal of appeal as to the foregoing issue had 
been requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.202 (2002); 68 Fed. Reg. 13,235, 
13,236 (March 19, 2003) (to be codified at 
38 C.F.R. § 20.204).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2002).  Withdrawal may be 
made by the appellant or by her authorized representative.  
See 68 Fed. Reg. 13235 13236 (March 19, 2003) (to be codified 
at 38 C.F.R. § 20.204).  The appellant has withdrawn her 
appeal as to the rating to be assigned for her service-
connected hepatitis B.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue on appeal and such matter must be dismissed.


ORDER

The appeal as to the rating to be assigned for hepatitis type 
B from November 30, 2000 is dismissed.


REMAND

In conjunction with a video conference hearing before the 
Board in February 2003, the veteran presented additional 
documentary evidence consisting of a medical report from 
private treatment provider, as well as a statement from her 
mother.  This evidence was submitted without a waiver of 
initial consideration by the RO, and inasmuch as the RO has 
not to date been afforded the opportunity to review that 
evidence, remand is required.  

Review of the record likewise indicates a need for additional 
procedural and evidentiary development of this matter.  As 
addressed in the Introduction above, there is a discrepancy 
in the effective date assigned for service connection for 
hepatitis C initially effectuated in September 2001, and in 
subsequent rating actions, beginning in December 2001, albeit 
without any discussion as to clear and unmistakable error in 
the original rating.  Given that the issue before the Board 
is the initial rating of the veteran's hepatitis C, the 
change in effective date must be clarified prior to the 
Board's review of the merits of the claim presented.  

The record also reflects that the veteran was made aware of 
the existence of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
at her video conference hearing before the Board in February 
2003.  That notwithstanding, efforts by the RO to comply with 
the VCAA as to the claim at hand appear to be lacking, 
including notice to the veteran of the information and 
evidence necessary to substantiate her claim and the revised 
duty to assist provisions.

As well, the veteran has reasonably raised the issue of 
entitlement to an extraschedular rating in excess of 20 
percent for hepatitis C, based on her testimony that the 
disorder prevents her from working as a machine operator due 
to that job's need for precise hand and eye coordination.  
This question has not to date been addressed by the RO, and 
its initial consideration is strictly within the purview of 
the RO.  See 38 C.F.R. § 3.321(b) (2003).  This matter is 
also governed by the holding of the United States Court of 
Appeals for Veterans Claims as to staged ratings in Fenderson 
v. West, 12 Vet. App. 119 (1999).  RO consideration of that 
doctrine is not documented in the claims folder.

Lastly, further evidentiary development is found to be in 
order, given that the most recent VA medical examination was 
conducted more than two years ago and prior to commencement 
of an extended period of interferon treatment of the 
veteran's hepatitis C.  Further attempts to retrieve 
pertinent treatment records from VA and non-VA sources are 
likewise found to be needed.  

Based on the foregoing, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should clarify the effective 
date assigned for service connection for 
hepatitis C.  This action must include 
consideration whether there was clear and 
unmistakable error in the rating action 
of September 18, 2001, in assigning an 
effective date of September 5, 2000, for 
a grant of entitlement to service 
connection for hepatitis C.  

2.  Following that clarifying action, the 
RO must review the claims file and ensure 
that all notification and development 
actions required by the VCAA and its 
implementing regulations are completed as 
to the issue addressing what evaluation 
is to be assigned for hepatitis C from 
the date of the grant of service 
connection therefor, inclusive of the 
issue of the veteran's entitlement under 
extraschedular criteria.  

The RO must also advise the veteran of 
the information and evidence needed to 
substantiate such claim.  Notice under 
the VCAA includes specifically notifying 
the veteran in writing precisely what 
evidence, if any, will be obtained by her 
and precisely what evidence, if any, will 
be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran must be instructed 
as to her right to submit any argument or 
evidence in support of such claim, and 
that any such evidence may be of either 
of a lay or medical variety.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated her for hepatitis C since 2000.  
The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by the medical 
professionals or institutions referenced 
by the veteran.  The RO should also 
ensure that all pertinent records, not 
already on file, from the University of 
Pittsburgh Medical Center, Bradford 
Regional Medical Center, Beacon Light 
Behavioral Health Systems, and the VA 
Medical Center in Erie, Pennsylvania, are 
obtained and made a part of the claims 
folder.  Any and all pertinent VA 
treatment records must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  

5.  The RO should obtain from the 728th 
Maintenance Support Battalion, Detachment 
I, Company B, located in Kane, 
Pennsylvania, all examination and 
treatment records, as well as 
administrative records, regarding the 
veteran which were compiled from 2000 to 
the present.  Once obtained, such records 
should be made a part of the veteran's 
claims folder.

6.  Thereafter, the veteran should be 
afforded a VA medical examination by 
gastroenterologist for the purpose of 
evaluating the current nature and 
severity of her hepatitis C.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The gastroenterologist is asked to 
respond as to the presence or absence of 
each of the following:

(a)	Serologic evidence of hepatitis C 
infection; and 
(b)	Signs and symptoms of near-constant 
debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain); or 
(c)	Signs and symptoms of daily fatigue, 
malaise, and anorexia, with 
substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly; or 
(d)	Incapacitating episodes (an 
incapacitating episode means a period 
of acute signs and symptoms severe 
enough to require bed rest and 
treatment by a physician) with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain having a total duration of at 
least six weeks during the past 12-
month period, but not occurring 
constantly; or 
(e)	Signs and symptoms of daily fatigue, 
malaise, and anorexia, with minor 
weight loss and hepatomegaly; or 
(f)	Incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at 
least four weeks, but less than six 
weeks, during the past 12-month 
period; or 
(g)	Signs and symptoms of daily fatigue, 
malaise, and anorexia (without weight 
loss or hepatomegaly), requiring 
dietary restriction or continuous 
medication; or 
(h)	Incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at 
least two weeks, but less than four 
weeks, during the past 12-month 
period.

7.  Lastly, the RO must adjudicate the 
issue of what schedular and 
extraschedular evaluation, including 
staged rating, if any, is warranted for 
the veteran's hepatitis C from the 
effective date of the grant of service 
connection therefor.  Such adjudication 
must be based on all of the evidence of 
record, including that submitted at the 
time of the veteran's video conference 
hearing in February 2003, and all 
governing legal authority, including 
Fenderson, and the criteria for the 
rating of liver disorders in effect prior 
to and on July 2, 2001.  See 66 Fed. Reg. 
29488 (May 31, 2001).  If the benefit 
sought on appeal is denied, the RO must 
furnish to the veteran and her appointed 
representative a supplemental statement 
of the case in which all pertinent 
evidence and dispositive legal authority 
are cited.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.  The RO must 
ensure that the duties to notify and 
assist the veteran have been fully 
complied with.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claims in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



